EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Johnson on 7/15/2022.

The application has been amended as follows: 
Specification, paragraph [0066], replaced the second occurrence of “FIG. 6” with “FIG. 1”.
Claim 4, line 2, replaced “formed” with “formed of”.
Claim 10, line 3, replaced “conductive later” with “conductive layer”.
Claim 11, lines 3-4, replaced “conductive later” with “conductive layer”. 
Claim 12, line 4, replaced “adhered” with “adhered to”.
Claim 13, line 2, replaced “formed” with “formed of”.
Cancelled claims 16-20.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Wu et al. (US 2015/0064514 A1) teaches a battery module (Figure 3) comprising:
a) an enclosure (18) including a first and second heat sink covers (26 and 40), each including features for dissipating heat (para. [0057] and [0067]);
b) a plurality of battery cells (46) positioned between the first and second heat sink covers (26 and 40).  Wu fails to teach providing one or more first lead plates positioned between the first heat sink cover and the plurality of battery cells, the one or more first lead plates being electrically connected with at least some of the battery cells; such that a first thermally conductive layer extending between and contacting the one or more first lead plates and the first heat sink cover, the first thermally conductive layer being shaped to at least partially define a gas vent channel extending along a length of the one or more first lead plates, the gas vent channel being in fluid communication with the positive terminals of at least some of the plurality of battery cells.
The closest prior art of CN 207677016 teaches a battery module (Figures 3-4) comprising:
a) an enclosure/(core bracket) (Figure 7, 1) including a first and second heat sink covers (6 and 7), each including features for dissipating heat (by being thermally conductive);
b) a plurality of battery cells/(electric cores (9)) positioned between the first and second heat sink covers (6 and 7), and
c) one or more first lead plates/(negative plate (3)) positioned between the first heat sink cover (6) and the plurality of battery cells (9) (Figure 3), the one or more first lead plates (3) being electrically connected with at least some of the battery cells (9).  However, CN 207677016 fails to teach or make obvious providing a first thermally conductive layer extending between and contacting the one or more first lead plates (3) and the first heat sink cover (6), the first thermally conductive layer being shaped to at least partially define a gas vent channel extending along a length of the one or more first lead plates (3), the gas vent channel being in fluid communication with the positive terminals of at least some of the plurality of battery cells.  CN 207677016 teaches providing a pressure relief channel (Figure 4, 16); however, the latter is not formed in the first thermally conductive layer such that the first thermally conductive layer extends between and contacts the one or more first lead plates (3) and the first heat sink cover (6).  This combination is neither present nor made obvious in the closest prior art of record.
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							7/15/2022Primary Examiner, Art Unit 1725